Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.

Status of Claims

Claims 1-2, 10-12, and 20 have been amended and are hereby entered.
Claims 6-7 and 16-17 were cancelled, while claims 21-25 were added.
Claims 1-25 are pending and have been examined. 
This action is made NON-FINAL.
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered, but they are not persuasive. 
With regard to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on page 9 – 11, in which independent claims set 1 and 11 and its pending claims integrating an abstract idea and improvement technology is claimed, the applicant’s arguments are not persuasive and the examiner respectfully disagrees. The invention’s pending claims and according to the applicant’s specifications, does not disclose or “describe [any] specific algorithm, not known, and make use of”, as argued in any of the invention claims and it does not improve the technology area or field in human resources using correlation modeling, because this “algorithm” would only be to obtain a training program, meaning is only being used to merely automate the process of its result or output of the determination and recommendation of training programs to workers and not to improve a technology or computer hardware itself. In other words, the result of the claim is directed to provide a selected training program conditioned to KPIs decreasing alerts which doesn’t serve to the improvement of technology. 

As for the applicant’s arguments on page 10: regarding claims resolving a “long-standing technical challenge” while citing para [0071] disclosure: 
Computer database, systems integration, and scheduling technology may be improved by shortening the time taken to identify a person, retrieve records related to the person, and schedule a meeting with the person.

This argument is not persuasive, because the invention and its pending claims as a whole, and upon further examination of its functional steps, were evaluated and are not sufficient to show an improvement in computer-functionality in an un-conventional manner while the applicant does not provide support to further explain how “long-standing” this challenge really is, meaning the applicant has expressed a general allegation. The limitation steps in claim set 1 and 11, in summary, describe the evaluation and association of workers performance improvement grades based on a difference between two set of scores from training programs previously taken by each of the workers to select similar workers based on their attributes, and then, based on this previous associations, select and provide a training program to a selected worker to generate an alert in case the group of similar workers’ KPIs decreases. This limitation steps, are directed to an abstract idea that can be executed by pen and paper to grade the workers and classify them by attributes through surveys or their certified skills/education using a computer as a tool (See MPEP § 2106.05(f) for more information about mere instructions to apply an exception) and then verify the training programs they have taken in common to then, suggest or provide them to a selected worker and monitor the group if their KPIs drops. Thus, the invention’s pending claims still recites an abstract idea in where a computer was merely used as a tool (or applying it to a generic computer) to perform the steps that define the abstract idea and does not serve to improve technology, neither the concept of selecting a training program for a worker based on similar workers performance is a technology nor a technical field.

Also, in page 10, the applicant cites numerous federal court cases and argues that the claims provide a specific way to achieve an outcome (the "how", a specific implementation) as opposed to merely the statement of a goal. However, this argument is not persuasive. Firstly, because each case is evaluated separately with their respective evaluation process. Meaning is a case by case basis with their respective details found in each of their specifications. Secondly, the issue is not the specific way that the claims are disclosed to achieve the outcome. But rather, these pending claims are still directed to the abstract idea under a certain method of organizing human activity (in the form of managing personal behavior or interactions) for the evaluation and identification of training programs and similar workers to facilitate a selected worker and provide a training program based on the groups scores and KPIs sudden decreases. Thus, improving an abstract idea by making it more specific is not an “improvement” to technology. 
Finally, even if the invention pending claims “include other characteristics” such as “providing the training program, after performing calculations to select the program” and are “technical function[s]” as the applicant argues on p. 11, these also are not patent-eligible because describing a “specific algorithm, not known, and make use of improve technology” is a general allegation, an unpersuasive argument, in which looking further and considering the pending claims as a whole, the “improvement” is still directed in the abstract idea itself as well, by applying an “algorithm” (in the “recommender engine”; i.e. “apply it”) in a computer to obtain the output of a training based on decrease of KPIs scores and performance improvement grades, which in turn triggered the Alice Mayo test analysis under 35 U.S.C. § 101. 

Therefore, upon revision and reconsideration of the amended pending claims for patent eligibility under 35 USC § 101 and following 2019 PEG guidelines, these are still considered ineligible. The pending claims are directed towards a certain method of organizing human activity in the form of managing personal behavior or interactions (see Claim Rejections - 35 USC § 101 section). Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.

With regard to the applicant's arguments of rejections under 35 USC § 102 and 103 for the independent claims set 1 and 11 and their dependent claims 2 - 10 and 12 - 25 on pages 11 – 13: These amended limitation steps in the pending claims are considered moot, due to the new grounds of rejection. However, upon further consideration of the original prior art by Shook and the specific applicant’s arguments on p.12-13: The applicant argument is not persuasive as Shook satisfies what is claimed generally, when “selecting a training based on the performance improvement grades” of “similar workers for the plurality of training programs”. This is due to Shook teaching “employee information” that includes “information identifying a set of performance evaluations, a set of client feedback reports, a set of production metrics, or the like” (See Col 14, lines 26-36), which can be interpreted as “scores or grades”. Although, the applicant also argues that a “A threshold strength cannot teach or suggest a grade” and Shook teaches a  “threshold level of employee achievement or an improvement level of performance achievement” that must be considered later, this prior art still teaches the identification of a set of employees with attributes related to these threshold levels, that are derived from this “scores or grades” as further disclosed by Shook in Col 14-15, lines 61-67 and 1-13. Finally, Shook teaches “machine learning techniques that generate associations between attributes of employees (e.g., a strength, a priority, or a level of engagement) that correspond to …improving levels of performance by the employee” as well (For more information regarding other attributes in a team refer to Col 2, lines 20-24), as the validation of an employee’s “predicted effect of viewing a training course” and “an employee who viewed the training course” as stated in Col 15, lines 42-61. Meaning that these techniques can measure the performance improvement of employees through observation and the pre-determined metrics. Thus, the examiner respectfully disagrees, while issuing a new 35 USC § 103 rejection for these pending claims, rendering these arguments moot due to the new grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is because the specification as originally filed fails to satisfy the written description requirement to support the limitation of “sentiment score, an empathy score, and a transfer rate”, which is described in functional language, but the specification does not sufficiently identify how the invention achieves the claimed function of these scores and rates. For instance, the specifications that points to the disclosed limitation step elements in [0041-42] lacks specific information or discussion as to how these "sentiment score, an empathy score, and a transfer rate" are calculated or arrived at, which are also disclosed to be "measured and computed automatically" and how are these related to the determination of the "performance improvement grades" that are originally based on a set of first (before training) and second (after training) set of scores. Moreover, the applicant has not provided an adequate written description of the invention that is sufficient to show possession of the claimed invention to one of skill in the art for the pending claimed scope that allows for the scores and rates to be based on the "performance improvement grades". The applicant has disclosed the broad generic concept of doing what is claimed, but has not provided a disclosure in a manner in which the applicant determined these scores and rates in relation to the "performance improvement grades" of similar workers. Thus, the disclosed limitation claim is considered to be new matter that is not supported by the specification as originally filed.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 1 - 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 11 is being used as the most representative of the independent claims set 1 and 11. Step 1: the claimed invention falls under statutory categories of a process and a machine. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
…a table including a record for each worker, the record including a plurality of attributes of the worker… 
evaluate performance improvement of a plurality of workers…, wherein the workers have taken training programs of the plurality of training programs, and associate, based on a plurality of performance improvement data items gathered by an organization, a performance improvement grade, the performance improvement grade including a difference between a second set of scores and a first set of scores for the worker, to each of the workers for each of the training programs the worker has taken; 
select…, workers that are similar to the selected worker based on the attributes; 
select the training program for the selected worker based on the performance improvement grades associated with the similar workers for the plurality of training programs, the performance improvement grades stored…
provide the selected training program to the selected worker; 
generate an alert in case of a decrease in a key performance indicator in a group of workers.
     
       These limitations, describes a method and a system for identifying and selecting a training program for a worker based on the performance improvement evaluation grades of this individual worker. Thus, these limitations are directed to the abstract idea of a method of organizing human activity in the form of managing personal behavior or interactions between people by determining and ranking a worker’s performance improvement, and matching the best training program fit for him or her to drive and manage a business effectively. As disclosed in the specification, this invention allows “the increase the efficiency of training programs provided to workers and by this may save costs, improve employee professionalism and engagement, and eventually increase customer satisfaction”. Thus, it represents a certain method of organizing human activities by using key performance indicators, performance improvement scores and associating them to training costs to manage a business cost-effectively. 

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1 and 11 as a whole, while looking for its additional elements A plurality of agent devices (claim 11); a plurality of supervisor devices (claim 11); memory (claims 1 and 11), a processor (claims 1 and 11); recommender engine (claims 1 and 11) and a worker database (claims 1 and 11) individually and in combination, merely are used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and that is not functionally related to the claimed process other than a recitation to intended use or filed of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Step 2B: For claims 1 and 11, these claims additional elements: A plurality of agent devices (claim 11); a plurality of supervisor devices (claim 11); memory (claims 1 and 11), a processor (claims 1 and 11); recommender engine (claims 1 and 11) and a worker database (claims 1 and 11) are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

      Dependent claims 2 - 10 and 12 - 25  these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of 
Claims 2/12 – 5/15: Further describes the abstract idea of selecting a training program method and the measurement of a worker is relatively measured prior and after taking the provided training program to calculate their improvement grade and the total grade of a group of the similar workers that also took the training program and associate their costs values to normalize it  for each training program and select the maximal normalized performance improvement grade associated with the similar workers. 
Claims 8/18 – 10/20: Further describes the abstract idea of selecting a training program method and how to identify the similar workers based on similarity scores calculations to select the highest scores to select them and the worker that is selected to take the training program is the one contributing most in decreasing a key performance indicator (KPI).  
Claims 21 – 23: Further describes the abstract idea of selecting a training program method and the similar workers are determined to be similar to the selected worker by using a cosine similarity arranged in a similarity matrix while their performance improvement scores grades are based in sentiment, and empathy scores, and transfer rates. Furthermore, the performance improvement grades are based on improvement percentages which are defined by the difference between a first (prior taking training program) and a second (after taking training program) set of scores. 
Claims 24 – 25: Further describes the abstract idea of selecting a training program method and the selected training program is based on a table that includes performance improvement for workers and when selecting a training program for a selected worker a joint performance improvement grade over the similar workers, a cost value associated to a given training program and a given KPI.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

      Claims 1-4, 8 and 10-14, 18, 20, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shook (U.S. Patent No. 9720707 B1) in view of  Butcher (U.S. Patent No. 20170200245 A1).
Regarding claims 1 and 11: 
A method for selecting a training program from a plurality of training programs for a selected worker, the method comprising: (claim 1)
A system for selecting a training program from a plurality of training programs for a selected worker, the system comprising: (claim 11)
This claim set is being represented by claim 11
Shook teaches: 
a plurality of agent devices each comprising a computer processor, each agent device operated by a worker; (“The one or more processors may communicate with a set of client devices to cause the particular recommendation to be provided for display. The set of client devices may be selected based on the set of client devices being determined to be associated with the particular group of entities.” Col 1, lines 45-50; Fig 1, Fig 2 (210); Fig 3 (320)) 
a plurality of supervisor devices each comprising a computer processor, each supervisor device operated by a supervisor; and (“cloud platform 220 may automatically generate a calendar event for the employee and a supervisor, and may communicate with a set of client devices 210 to cause the calendar event to be provided for display to the employee and the supervisor.” Col 19, lines 18-22; Fig 1, Fig 2 (210)) Also, refer to Col 13, lines 18-27.
a processor configured to: (“cloud platform 220, and/or server 250 may include one or more devices 300 and/or one or more components of device 300. As shown in FIG. 3, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370.” Col 11, lines 21-24; Fig 3 (320)) 
select, from a worker database, workers that are similar to the selected worker based on the attributes; (“cloud platform 220 may generate the analytical data model based on employee information relating to one or more employees similar to the employee. For example, cloud platform 220 may identify one or more other employees with a threshold similarity to the employee (e.g., one or more employees sharing a common role, a common level of experience, a common set of skills or strengths, or a common compensation level). In this case, cloud platform 220 may determine one or more attributes of the one or more other employees that correspond to the one or more other employees satisfying the threshold level of performance achievement based on the analytical data model.” Col 15-16, lines 62-67 and lines 1-7; Fig 5B (520 and 535)) Examiner note: Under BRI, the recommender engine is being interpreted as the functions that the “cloud platform 220” can do regarding recommendations. Also refer to Col 14-15, lines 64-67 and 1-13 for more details.
select the training program for the selected worker based on the performance improvement grades associated with the similar workers for the plurality of training programs, the performance improvement grades stored in a performance improvement database; (“cloud platform 220 may select a particular type of recommendation based on analyzing the employee information. For example, cloud platform 220 may select a recommendation relating to altering an action plan for an employee, altering a role for an employee, realigning a set of priorities of an employee, or the like. In some implementations, cloud platform 220 may select a recommendation relating to identifying attributes of other employees associated with satisfying a threshold level of performance achievement. For example, cloud platform 220 may determine one or more priorities that are associated with other employees and which can be adopted by the employee, and may provide information identifying the one or more priorities to realign a set of priorities of the employee to include the one or more priorities. Additionally, or alternatively, cloud platform 220 may select a recommendation relating to providing a training program.” Col 17, lines 40-56; Fig 5B (220, 520 and 535) Examiner note: Under BRI, the selection step of a training program for a selected worker based on the similar workers improvement grades have been interpreted as the recommendations done by “cloud platform 220” that can include “training programs” as stated above, which are based on related employees’ attributes to the selected employee or worker to satisfy the “threshold level of achievement”. Moreover, this “threshold level of achievement” is compared to each “employee information” which includes “a level of performance of an employee, such as information identifying …a set of performance evaluations” (See Col 14, lines 26-36). Also, refer to Col 20, lines 38-50 for “team realignment” by viewing required training programs for a selected employee and Col 15, lines 42-61 for employees training observations details.
provide the selected training program to the selected worker; and (“For example, cloud platform 220 may generate a recommendation identifying a training program for the employee, a coaching session for the employee, or the like, and may provide identifying information via the user interface.” Col 18-19, lines 65-67 and 1-4; Fig 5 (535); Fig 9 (910, 920 and 930)) Examiner note: Also refer to Col 19, lines 23-35 for more details.
generate an alert in case of a decrease in a key performance indicator in a group of workers. (“In some implementations, cloud platform 220 may determine a set of social intervention recommendations periodically. For example, cloud platform 220 may determine to provide a tip for utilizing an individual achievement user interface or a team achievement user interface (e.g., an alert identifying a feature) each day, each week, each month, or the like. In some implementations, cloud platform 220 may determine a set of social intervention recommendations relating to media content. For example, based on monitoring utilization of the individual achievement user interface, cloud platform 220 may determine that a particular user is failing to utilize a particular module of the individual achievement user interface (e.g., viewing strengths, completing a survey, or communicating with colleagues), and may determine to provide an instructional video for display to instruct the user in utilizing the particular module.” Col 33, lines 13-28; Fig 9 (910, 920 and 930)) Examiner note: Under BRI, the key performance indicator is being treated as its definition which “are the critical (key) indicators of progress toward an intended result” (per KPI.org), and is being interpreted as the function of recommending a particular “individual or team priority or task” for their progress to obtain an achievement (Also refer to Col 35, lines 61-67 and Col 36, lines 1-3 and Col 36, lines 24-38)

Shook does not explicitly teach the following limitations and , however Butcher teaches: 
a recommender engine comprising: a memory comprising a worker database, the database comprising a table including a record for each worker, the record including a plurality of attributes of the worker; (“System memory 112 further comprises operating system (OS) 116 and in various embodiments may also comprise a sales training activity automation module 118.” ¶0020; “Referring to FIG. 9, a block diagram showing how license to sell information is integrated into human resource career progression activities 900. More specifically, criteria regarding a sales maker readiness can include information regarding individual attainment 910, mandatory training 920 and license to sell certification 930.” ¶0035; Fig 9 and Fig 10 in table formats) Examiner note: Under BRI, the presentation of worker records in table format is non-functional descriptive language, meaning that records or reports can be presented in many formats and can be transformed interchangeably, and for this case, worker attributes (such as skills, field of expertise, statistics, etc.) included in tabulated reports have been interpreted as the tables displayed in Figs 9-10. Also, refer to ¶0023 and ¶0006 for details regarding to “role packets” shown in Fig. 10 (See ¶0035).  
evaluate performance improvement of a plurality of workers included in a worker database, wherein the workers have taken training programs of the plurality of training programs, and associate, based on a plurality of performance improvement data items gathered by an organization, a performance improvement grade, the performance improvement grade including a difference between a second set of scores and a first set of scores for the worker, to each of the workers for each of the training programs the worker has taken, (“More specifically, the automated assessment engine 410 enables individual sales makers to participate in a selling skills behaviors assessment. In certain embodiments, this selling skills behaviors assessment is offered at least annually. In certain embodiments, the selling skills behaviors assessment comprises an individual sales makers completing an online selling skills self-evaluation and a sales manager completing an online assessment evaluating selling behaviors of each of their team members based on observation and day to day interaction. In certain embodiments, an individual's selling skills assessment scores are an average of the self-evaluation and the sales manager evaluation… In certain embodiments, the interim assessment targets any categories in which an individual sales makers scored below predefined proficiency targets. the certification engine 440 generates an LTC certification for an individual sales makers they achieve a predetermined score on each assessment. In certain embodiments, the predefined score includes one or more of achieving 65% minimum on each of the assessments and achieving greater than a 75% average across both the selling skills and solutions and product assessments. In certain embodiments, the results of the certifications of a plurality of sales makers are provided to the correlation engine 450. The correlation engine 450 performs an analysis operation on the results via a correlation application.” ¶0028-29; Fig 4 (400); Fig 5) Examiner note: Under BRI, the performance improvement grade based on the first (before) and second (after) set of scores, has been interpreted as the combination of their “selling skills behaviors assessment” results (As stated in ¶0028) and the “proficiency target” or “predefined score” that an “individual sales maker” needs to achieve for improvement. Moreover, this “proficiency targets” are derived from “selling skills behaviors assessments” given periodically to measure their progress. Also, refer to ¶0030-31 for an example of “correlation presentation 500”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Shook with the ability of  having workers records including their attributes in table format and using the difference between a first (before) and second (after) set of scores to define a  performance improvement grade for each worker, as taught by Butcher because it would “obvious to try” to re-organize the performance improvement scores in a table format to easily filter and quickly pin point the lowest scores and KPIs of that selected worker possess and recommend a training program that can boost those specific scores accordingly and to measure and monitor the development of each work to evaluate the impact of the training program and the worker performance in a team or individually compared to similar workers based on their attributes and their before and after scores. Moreover, as Butcher expresses that “While business needs and an ever-changing environment required that a sales training curriculum be delivered to sales makers; it could be challenging to measure an impact of the training and whether the training was making a difference to sales makers such as by determining how the sales training activities effected performance of the sales makers” (Butcher ¶0005).

Regarding claims 2 and 12: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
for the plurality of workers: for each of the at least one training programs, measuring performance of the worker before and after taking a provided training program, and calculating a performance improvement grade for the worker based on the performance measured before and after taking the provided training program. (“For example, based on receiving employee information relating to one or more other organizations associated with a threshold similarity to the organization (e.g., based on calculating a similarity score), cloud platform 220 may analyze the employee information to generate attributes corresponding to a threshold level of performance achievement at the one or more other organizations. In this case, cloud platform 220 may generate the analytical data model to generate one or more attributes that may be obtained by a particular person based on a set of current attributes relating to the particular person based on employee information identifying a change in attributes over time (e.g., information indicating attributes acquired by other employees based on training programs or tasks assigned to the other employees” Col 15, lines 14-30; Fig 5B (520 and 535))  Examiner note: Under BRI, the function of measuring performance of the worker before is being interpreted as the function of “receiving employee information” and the history of taking  training program, and calculating a performance improvement grade as the “relating to one or more other organizations associated with a threshold similarity to the organization (e.g., based on calculating a similarity score)”. Also, refer to Col 15, lines 42-61.

Regarding claims 3 and 13: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
wherein for a worker, the performance improvement grade associated with a training program is an improvement of a performance of the worker after taking the training program, relative to a performance of the worker before taking the training program. (“For example, cloud platform 220 may determine a predicted effect of viewing a training course based on an analytical data model generated using a portion of information, and may identify, in another portion of information, an employee who viewed the training course. In this case, cloud platform 220 may validate that the predicted effect corresponds to an observed effect on the employee. In some implementations, cloud platform 220 may generate and/or use the analytical data model of team achievement in a similar manner to the analytical data model of individual achievement, described herein with regard to FIG. 4.” Col 25, lines 18-44; Fig. 4 (420); Fig 9 (910, 920 and 930) Examiner note: Under BRI, the “cloud platform” validation is using the analytical data model of individual achievement to ensure that the employee achieved a performance after viewing a training course. Also, refer to Col 16, lines 52-67 and Col 17, 1-8.

Regarding claims 4 and 14: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
calculating a total performance improvement grade for each of the at least one training programs, based on the performance improvement grades associated with the similar workers in each of the at least one training programs; (“For example, cloud platform 220 may determine, based on the analytical data model, that a first group of employees with a first group of skills satisfy a threshold likelihood of achieving a second group of skills, which correspond to satisfying a threshold level of performance achievement (e.g., employees with the second group of skills are associated with a threshold likelihood of satisfying the threshold level of performance achievement), based on attending a training program. In this case, cloud platform 220 may provide a recommendation that a particular employee associated with the first group of skills attend the training program to gain the second group of skills.” Col 16, lines 63-67 and Col 17, 1-8; Fig 6 (620 and 630); Fig 8 (820)) Examiner note: Under BRI, the total performance improvement grade based on the performance improvement grades of similar workers is being interpreted as the “threshold level of performance achievement” that is based on “collective contributions of multiple employees to the team” as stated in Col 36, lines 42-61. 
and selecting the training program with the maximal total performance improvement grade.  (“For example, the cloud platform may provide information identifying attributes of employees satisfying a threshold level of performance achievement (or employees who are determined to be growing and/or improving a level of performance achievement), and a set of recommendations to cause the employee to adopt one or more of the attributes. Additionally, or alternatively, the cloud platform may provide a set of training recommendations, a set of role recommendations, a set of coaching recommendations, or the like.” Col 7, lines 37-46; Fig 6 (620 and 630); Fig 8 (820)) Examiner note: Under BRI, the maximal total performance improvement grade is being interpreted as “satisfying a threshold level of performance achievement…or improving a level of performance achievement” satisfied by employees. Also, refer to Col 19, lines 23-35 for more details about the “cloud platform” providing training programs and Col 6, lines 11-29 regarding a second level of performance achievement in employees that would increase individual achievement by learning new attributes. 

Regarding claims 8 and 18: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
calculating a similarity score between the worker and other workers in the database; (“In some implementations, cloud platform 220 may generate the analytical data model based on employee information relating to employees of another organization. For example, based on receiving employee information relating to one or more other organizations associated with a threshold similarity to the organization (e.g., based on calculating a similarity score), cloud platform 220 may analyze the employee information to generate attributes corresponding to a threshold level of performance achievement at the one or more other organizations. In this case, cloud platform 220 may generate the analytical data model to generate one or more attributes that may be obtained by a particular person based on a set of current attributes relating to the particular person based on employee information identifying a change in attributes over time (e.g., information indicating attributes acquired by other employees based on training programs or tasks assigned to the other employees).” Col 15, lines 14-30; Fig 4 (420); Fig 6 (620))
and selecting workers with the highest similarity score. (“In some implementations, cloud platform 220 may generate the analytical data model based on the employee information. For example, cloud platform 220 may identify a set of employees associated with a threshold level of employee achievement (e.g., a threshold level of sales, a threshold level of client feedback, or a particular engagement level, such as a numerical engagement level, a threshold engagement level, such as a high threshold, a middle threshold, a low threshold, or the like, etc.) or an improving level of performance achievement, may generate an analytical data model for identifying attributes associated with the threshold level of employee achievement (e.g., performance achievement). In this way, cloud platform 220 may identify high engagement levels for employees from which high team performance may be determined, and/or identify low engagement levels for which recommendations are more likely to result in improving team performance (e.g., when the low engagement levels are improved by the recommendations).” Col 14, lines 61-67 and Col 15, 1-13; Fig 4 (420); Fig 6 (620))

Regarding claims 10 and 20: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
wherein the selected worker is the worker that contributes the most to the decrease in the key performance indicator (“In some implementations, cloud platform 220 may determine a set of social intervention recommendations periodically. For example, cloud platform 220 may determine to provide a tip for utilizing an individual achievement user interface or a team achievement user interface (e.g., an alert identifying a feature) each day, each week, each month, or the like. In some implementations, cloud platform 220 may determine a set of social intervention recommendations relating to media content. For example, based on monitoring utilization of the individual achievement user interface, cloud platform 220 may determine that a particular user is failing to utilize a particular module of the individual achievement user interface (e.g., viewing strengths, completing a survey, or communicating with colleagues), and may determine to provide an instructional video for display to instruct the user in utilizing the particular module.” Col 33, lines 13-28; Fig 9 (910, 920 and 930)) Examiner note: Under BRI, the key performance indicator is being treated as its definition which “are the critical (key) indicators of progress toward an intended result” (per KPI.org), and has been interpreted as the function of recommending a particular “individual or team priority” for their progress to obtain an achievement (Also refer to Col 35, lines 61-67 and Col 36, lines 24-38)

Regarding claim 23: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook does not explicitly teaches the following limitation(s), however, Butcher teaches:
wherein each performance improvement grade is based on a percent improvement between a first set of scores before the worker takes part in the training program and a second set of scores after the worker takes part in the training program. (“the certification engine 440 generates an LTC certification for an individual sales makers they achieve a predetermined score on each assessment. In certain embodiments, the predefined score includes one or more of achieving 65% minimum on each of the assessments and achieving greater than a 75% average across both the selling skills and solutions and product assessments. In certain embodiments, the results of the certifications of a plurality of sales makers are provided to the correlation engine 450. The correlation engine 450 performs an analysis operation on the results via a correlation application.” ¶0029; Fig 4 (400); Fig 5) Examiner note: Please refer to examiner notes from the fifth limitation in claim set 1 and 11. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Shook with the ability of having a  performance improvement grade based on the percent of percent improvement a first set (before training) and a second (after training) of scores to identify the performance improvement gap achieved, as taught by Butcher because it would “obvious to try” to measure and monitor the development of each work to evaluate the impact of the training program and the worker performance in a team or individually compared to similar workers based on their attributes and their before and after scores and as Butcher expresses “While business needs and an ever-changing environment required that a sales training curriculum be delivered to sales makers; it could be challenging to measure an impact of the training and whether the training was making a difference to sales makers such as by determining how the sales training activities effected performance of the sales makers” (Butcher ¶0005).

Regarding claim 24: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook does not explicitly teaches the following limitation(s), however, Butcher teaches:
wherein selecting the training program is based on a table including performance improvement for workers. “When the sales training activity automation system 205 executes the learning and development portion 220, the sales training activity automation system 205 performs an individualized assessment, generates an individual learning path and ultimately generates one or more certifications for the individual as various activities are completed.” ¶0023; “Referring to FIG. 9, a block diagram showing how license to sell information is integrated into human resource career progression activities 900. More specifically, criteria regarding a sales maker readiness can include information regarding individual attainment 910, mandatory training 920 and license to sell certification 930.” ¶0035; Fig 2 (205); Fig 9 and Fig 10 in table formats) Examiner note: Also, refer to ¶0025-29 for more details.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Shook with the ability of reporting workers performance improvement results in table format to select a training program, as taught by Butcher because it would “obvious to try” to re-organize the performance improvement scores in a table format to easily filter and quickly pin point the lowest scores and KPIs that the selected worker possess and recommend a training program that can boost those specific scores accordingly and as Butcher expresses “While business needs and an ever-changing environment required that a sales training curriculum be delivered to sales makers; it could be challenging to measure an impact of the training and whether the training was making a difference to sales makers such as by determining how the sales training activities effected performance of the sales makers” (Butcher ¶0005).

Regarding claim 25: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook further teaches:
wherein selecting the training program for the selected worker comprises at least one of: a joint performance improvement grade over the similar workers, a cost value associated with a given training program, and a given key performance indicator. (“cloud platform 220 may provide information identifying a recommendation relating to training… For example, cloud platform 220 may provide information associated with ranking a set of recommendations based on a priority of the set of recommendations, a feasibility of the set of recommendations, a cost of the set of recommendations, a time required to implement the set of recommendations, a predicted benefit of the set of recommendations, or the like. In this case, cloud platform 220 may select a particular recommendation, of the set of recommendations, based on a corresponding score, of a set of scores for the set of recommendations, and may provide information identifying the particular recommendation.” Col 27, lines 41-56; Fig X (XX,XX)) Examiner note: Under BRI, the KPIs are being interpreted as the “predicted benefit of the set of recommendations” and “a priority of the set of recommendations”. 



Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shook (U.S. Patent No. 9720707 B1) in view of Butcher (U.S. Patent No. 20170200245 A1) in further view of Satta (U.S. Pub No. 20100299164 A1).
Regarding claims 5 and 15: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Shook does not explicitly teaches the following limitation(s). However, Satta teaches:
wherein selecting the training program comprises: calculating a total performance improvement grade for each of the at least one training programs, based on the performance improvement grades associated with the similar workers in each of the at least one training programs; associating a cost value with each training program; (“On the contrary, if cost reduction is the main focus, PT and PC weights will be over-weighted while PD, PQ and PE weights will be under-weighted.” ¶0080; Fig 3 (F; 90); Fig 4) Examiner Note: The most important variable here for training program costs association, is “Cost weight PC” which is based in the highest-to-cost of the training program ratio (¶0060))
normalizing the total performance improvement grade associated with each training program by the cost value of the training program; “As already discussed above, a cost, a time budget, a duration and a feasibility are associated to each training program. These information can help in selecting amongst the ideal training programs. Such selection is represented as box 90 on FIG. 3. ¶0084; Fig 3 (90); Fig 4); Examiner note: The association and normalization between the cost value of each training program and the total performance improvement grades is being interpreted by the “feasibility” that is based on the strategy of a company in terms of internal or external people development, and the further defined variables: PT is based in the highest-to-time budget of the training program ratio (¶0064); PC is based in the highest-to-cost of the training program ratio (¶0060); PD is based in the highest-to-duration of the training program ratio (¶0062); and PE relates to the efficiency of training program. (¶0068). Thus, using a baric center as “weighted mean” as stated in ¶0071 - 0073 can be used to classify a weight to a training program to further select the highest weighted training program.
and selecting the training program with the maximal normalized performance improvement grade associated with the similar workers. (“the desired skills are set for the particular job, and a training program is defined for each of the employees of the company or each the applicants to determine how they could acquire the skills necessary to the job. A mark is then attributed to the training program which reflects its feasibility. A sorting of the individuals can therefore be obtained” ¶0090; Fig 4)
       It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to provide Shook with the further ability to determine a cost value for the training program, normalizing the performance data, and selecting the training program with the maximized value as taught by Satta, so that it “adds value for the organization which makes use of it. In particular, the invention helps in reducing the people time management, in improving capabilities and productivity, in reducing training costs, and allows for people development forecast and for allow human capital management strategic decision in real time.” (Satta; ¶0093)

Regarding claims 9 and 19: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 8 and 18.
Shook further teaches:
calculating the total performance improvement grade for a training program of the at least one training programs as a weighted average of the performance improvement grades associated with the similar workers in the training program, wherein the weights are normalized similarity scores of the similar workers. “For example, cloud platform 220 may identify a set of employees associated with a threshold level of employee achievement (e.g., a threshold level of sales, a threshold level of client feedback, or a particular engagement level, such as a numerical engagement level, a threshold engagement level, such as a high threshold, a middle threshold, a low threshold, or the like, etc.) or an improving level of performance achievement, may generate an analytical data model for identifying attributes associated with the threshold level of employee achievement (e.g., performance achievement). In this way, cloud platform 220 may identify high engagement levels for employees from which high team performance may be determined, and/or identify low engagement levels for which recommendations are more likely to result in improving team performance (e.g., when the low engagement levels are improved by the recommendations).” Col 14, lines 61-67 and Col 15, 1-13; Fig 4 (420); Fig 6 (620)) Examiner note: Under BRI, normalized similarity scores of similar workers is being interpreted as “set of employees associated with a threshold level of employee achievement ….such as a middle threshold”. Moreover, the set of employees chosen by the “cloud platform” are on similarity scores, and are being interpreted as the “similarity score” stated in Col 15, lines 14-30 for this reference. 

Shook does not explicitly teaches the “a weighted average of the performance improvement grades associated with the similar workers in the training program”. However, Satta further teaches: “A performance weight PE can also be calculated which relates to the efficiency of a training program. This performance weight PE can be calculated as the ratio between the number of individuals which have taken the training program and acquired the desired capability (as for instance recorded during the evaluation of the individual's skills) and the total number of individuals which have taken the training program. This ratio can further be weighted by the acquisition duration of the capability (compared to the forecasted acquisition duration).” ¶0068

     It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified Shook by providing the functional step of weighting the average of the performance improvement grades of the similar workers in the training program, as taught by Satta because the process of regularly assess employees current skills can be complex and time-consuming and “in a classical human resources management, mobility of the individuals (internal or external to a company) is not encouraged and such management is typically restricted to the identification of only those individuals which already have experience in a particular activity, but does not take into account the capacity of an individual, with his capabilities and development potential, to practice this activity.” (Satta; ¶0007)

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shook (U.S. Patent No. 9720707 B1) in view of Butcher (U.S. Patent No. 20170200245 A1) in further view of Satta (U.S. Pub No. 20100299164 A1) and Yap (U.S. Patent No. 20190362220 A1).
Regarding claim 21: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Neither Shook or Butcher explicitly teach the following limitation(s), however, Yap teaches:
Shook further teaches:
comprising determining workers that are similar to the selected worker using a cosine similarity arranged in a similarity matrix. (“In [matrix factorization]MF, a user-item matrix is decomposed to separate matrices containing latent user, and item representations. Work has been done to improve upon the MF approach, such as integrating it with nearest-neighbor model, combining it with topic modeling, and using weighted updates to optimize the latent representations. User- or item-based [collaborative filtering] CF can also be performed independently of one another. Given some metadata about a user or item (e.g., user or item attributes), a feature vector representing a single user or item can be constructed. Several similarity measures (e.g., cosine similarity, Euclidean distance) can be applied to the vectors to find similar users or items. Further, a weighted loss function for CF on implicit feedback datasets has been proposed, where the training data only consists of whether a user has viewed an item (e.g., a view of an item being implicit feedback), but not explicitly rated the item.” ¶0021; Fig 2) Examiner note: Under BRI, the functional step of using of cosine similarity (or dot product of vectors) method inside a matrix (or array) have been interpreted as the function that “attention-based neural collaborative filtering model” used to recommend training program courses. Also, refer to ¶0048 in where “recommending online training courses ([are] items) to users ([are] employees)” that are used inside a “attention-based [neural collaborative filtering] NCF model”.

     It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified Shook and Butcher by providing the ability of determining workers that are similar to a selected worker using of cosine similarity (or dot product of vectors) method inside a matrix (or array) as taught by Yap because it would be “obvious to try” to use this method to simplify and manage a big data pool of workers and their attributes and to automate such function to quickly obtain results and as Yap expresses  the process of regularly assess employees current skills can be complex and time-consuming and “The overabundance of online content for users to consume poses a challenge to the average user in discerning what content the user should prioritize for consumption. Recommender systems aim to address this need by automatically ranking all available content for a user based on their preferences, profile, and/or content viewed in the past. Based on this information, a recommender system can return ranked items to the user enabling the user to efficiently consume the content” and because “Recommender systems have been widely adopted by many online content providers to recommend, among other content, videos, music, news articles, books, products, services, and educational courses. Popular methods used for recommender systems include matrix factorization (MF), item or user-based collaborative filtering, or a combination thereof. Such recommender systems have also relied on explicit feedback such as user ratings on items. These approaches, however, require users to manually provide feedback, which they may decline. Consequently, traditional recommender systems may be incomplete, and inefficient in executing their functionality.” (Yap; ¶0020-21)

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shook (U.S. Patent No. 9720707 B1) in view of Butcher (U.S. Patent No. 20170200245 A1) in further view of Satta (U.S. Pub No. 20100299164 A1), Yap (U.S. Patent No. 20190362220 A1) and Pranger (U.S. Patent No. 20190251359 A1) .
Regarding claim 22: 
The combination of Shook and Butcher, as shown in the rejection above, discloses the limitations of claims 1 and 11.
Neither Shook or Butcher explicitly teaches the following limitation(s), however, Pranger teaches:
Shook further teaches:
wherein each performance improvement grade is based at least in part on a sentiment score, an empathy score, and a transfer rate. (“Though not illustrated in FIG. 6, emotional analysis element 602 can also provide a support agent the real-time EIPS to identify and understand the interaction delta from the start of the call to the end of the call. For example, the emotive recognition and feedback system 104 can configure the score will on a scale of −6-6, as discussed above with regard to FIG. 4C, with negative six being the lowest (least productive) possible emotional interaction score, and six being the highest (most productive) emotional score that an interaction can receive.” ¶0086; “FIG. 8 illustrates support dashboard GUI 800. Support dashboard GUI 800 enables support agents to view and manage active calls. As illustrated in FIG. 8, the support dashboard GUI 800 includes video chat information for a call involving one support agent and multiple customers in a video conferencing environment. As illustrated, support dashboard GUI 800 includes call information chart 802 and active video session element 804. Active video session element 804 includes emotive positivity information elements for a first customer 806a, second customer 806b, and third customer 806c.” ¶0099; Fig 1-3 and 9 (104); Fig 4A-B (404); Fig 5; Fig 7B; Fig 8) Examiner note: Also, refer to ¶0037 and ¶0065 for more details regarding “interaction and emotion positivity scores”.

     It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have modified Shook and Butcher by providing the ability of including in the performance improvement grades that can be based on at least in part on a sentiment score, an empathy score, and a transfer rate, as taught by Pranger because it would be “obvious to try” to have these scores and rates to make a complete judgement based on the performance improvement grade to efficiently recommend the best training and as Pranger expresses “The overabundance of online content for users to consume poses a challenge to the average user in discerning what content the user should prioritize for consumption. Recommender systems aim to address this need by automatically ranking all available content for a user during a customer service video conference, individual customer service representatives are most often responsible for monitoring the quality of the call and the emotional state of the customer based on visual, audio, and other cues. While some conventional systems seek to remedy this deficiency by utilizing audio visual monitoring technology to monitor the emotional states of the customer, conventional systems often do not collect enough data to monitor the communication session as a whole. In other words, conventional customer service communication systems are often inaccurate in evaluating the quality of a conference call.” (Pranger; ¶0004)
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh (U.S. Patent No. 20180039928 A1) is pertinent because it is an invention that relates to “human resource management systems. More particularly, the presently disclosed embodiments are related to a method and a system for a role-based auto-selection of one or more employees for one or more trainings associated with one or more skills required in a project.”
Waddington (US Patent No. 20040148216 A1) is pertinent because it is “a data processing system for extracting data from disparate data servers useful for determining a return on an investment made in training for a given period and also useful in determining an investment in a subsequent period.”
Pulaski (US Pub No. 20060256953 A1) is pertinent because it “supports improving the performance, efficiency, or effectiveness of one or more members of the workforce of a contact center. In one aspect of the present invention, a computer-implemented method can assign and/or deliver training or coaching content to a member of the workforce or initiate a training session. The member of the workforce can be an agent that services contacts or a supervisor that manages one or more agents.” 
Powers (US Patent No. 10757132 B1) is pertinent because it is used “To optimize training program and training scenario effectiveness, the herein disclosed system provides a first mechanism for determining the training scenario effectiveness for one or more levels of training scenario fidelity. The system provides a second mechanism for analyzing a training scenario with a particular fidelity level, judges the training effectiveness of that training scenario, and provides guidance to the training scenario developer that enables the developer to determine one or more desired levels of fidelity.”
Jimenez (US Pub No. 20160140857 A1) is pertinent because in the invention “provided are personalized and targeted training systems and methods for predicting of completion, completion timing, and satisfaction of an individualized training.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687